COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Ex parte Richard Vincent Letizia

Appellate case number:      01-16-00808-CR

Trial court case number:    2112524

Trial court:                County Criminal Court at Law No. 5 of Harris County

       Appellant, Richard Vincent Letizia, has filed a motion to reset the submission of
this cause, which is currently set for February 6, 2019. We deny the motion. The cause
remains set for submission on February 6, 2019.
       Appellant also requests a copy of the reporter’s record of a January 8, 2019
hearing. The motion granted. The Clerk of this Court is directed to send to appellant at
the address shown on his motion a copy of the one-volume reporter’s record of the
January 8, 2019 hearing, filed in this Court on January 16, 2019.
       It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                    Acting individually      Acting for the Court

Date: _January 29, 2019____